Dove, J. Claimant, Alice Uher, seeks to recover from the State of Illinois the sum of $1,140.00, which was deposited with the office of the Secretary of State as evidence of financial responsibility in accordance with the provisions of Chap. 95%, Ill. Rev. Stats. A written stipulation relative to the facts in this case was entered into between claimant and respondent, by their respective attorneys, which in part is as follows: “That claimant, Alice Uher, deposited with the office of the Secretary of State of the State of Illinois in accordance with Chap. 95%, Sec. 7-204, Ill. Rev. Stats. (1965), as amended, the sum of $1,140.00. “That on July 1, 1963, claimant was entitled to a refund of said sum (Ill. Rev. Stats., Chap. 95%, Sec. 7-503), and was so notified by the office of the Secretary of State of the State of Illinois. “That, as a result of the failure of claimant to file claim for refund, the funds were transferred to the General Revenue Fund on August 30, 1963.” Sec. 7-503 of Chap. 95%, 1965 Ill. Rev. Stats., provides that any person having a legal claim against such deposit may enforce it by appropriate proceedings in the Court of Claims subject to the limitations prescribed for such Court. It is the opinion of this Court that claimant has complied with the statute, and is justly entitled to a refund. An award is accordingly made by this Court to claimant, Alice Uher, in the sum of $1,140.00.